DETAILED ACTION
1.	This action is responsive to the communication filed on August 20, 2019.  Claims 1-20 are pending.  At this time, claims 1, 7, 9, 11, 16, 18, and 20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claims 9 and 18 recites “wherein the first communication channel is created by a sever…”.  The word “sever” was misspelled.  Appropriate correction is required by the applicant. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pike; Melissa J. et al. (US 6993772 B2), in view of Taylor; Alan L. et al. (US 20060101473 A1), and further in view of Dinan; Esmael Hejazi (US 20150358825 A1).
a.	Referring to claim 1:
		i.	Pike teaches a computer-implemented method, comprising:
(1)	linking, by a first terminal device, a communication interface to a first communication channel for a target application (see column 1, lines 29-50 of Pike; see also the combination of teaching between Pike and Taylor for target application);
(2)	in response to a first message being inputted in the communication interface, encrypting, by the first terminal device, the first message with a key for the first communication channel (see column 1, lines 29-50 of Pike; see also the combination of teaching between Pike and Dinan for encrypting first message); and
(3)	transmitting, by the first terminal device, the encrypted first message via the first communication channel (see column 1, line 64 through column 2, line 4 of Pike; see also the combination of teaching between Pike and Dinan for encrypting first message).
ii.	Although Pike teaches the claimed subject matter, Pike is silent on the capability of (1) disclosing target application; and (2) encrypting first message.  On the other hand, Taylor teaches (1) target application in paragraphs [0011, 0013, 0016] of Taylor; and Dinan teaches (2) encrypting first message in paragraph [0032] of Dinan.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Pike with the teaching of Taylor to provide interprocessor communications between a number of peer applications running on different processors (see paragraphs [0009] of Taylor); and with the teaching of Dinan to transmit a first message destined for a server in a communication network to the base station (see paragraph [0032] of Dinan).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Pike with the teaching of Taylor to communicate with any of a number of target applications running on different target processors in the same or a different computer (see paragraphs [0035] of Taylor); and with the teaching of Dinan wheire first message may be configured to cause or trigger establishment of a connection to the server (see paragraph [0032] of Dinan).
b.	Referring to claims 7, 16:
		i.	The combination of teaching between Pike, Taylor, and Dinan teaches the claimed subject matter. Dinan further teaches:
(1)	receiving, by the first terminal device, an encrypted second message (see paragraph [0032] of Dinan); decrypting, by the first terminal device, the encrypted second message with the key (see paragraphs [0032, 0089] of Dinan); and presenting, by the first terminal device, the decrypted second message in the communication interface (see paragraphs [0032, 0089] of Dinan).
c.	Referring to claim 11:
i.	This claim consists a computer system for securing message transmission to implement the steps of claim 1 thus it is rejected with the same rationale applied against claim 1 above.
d.	Referring to claim 20:
i.	This claim consists a computer program product for securing message transmission, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program .
Allowable Subject Matter
9.	Claims 2-6, 8-10 and 12-15, 17-19 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten to incorporate all limitations of claims 2-6, 8-10 and 12-15, 17-19 into their independent claims 1, 11, and 20, respectively.
Information Disclosure Statement
10.	The information disclosure statement (IDS) filed on August 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Statica; Robert (US 9628449 B1) discloses Multi party messaging (see Title).
b.	Bleumer; Gerrit (US 7437756 B2) discloses Method for securely exchanging data (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


May 7, 2021